 
 Exhibit 10(d)

 
EMPLOYMENT AGREEMENT, dated April 28, 2017, by and between KINGSTONE INSURANCE
COMPANY, a New York stock property and casualty insurance company (the
“Company”), and BARRY B. GOLDSTEIN (the “Employee”).
 
RECITALS
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of May 10, 2011, as amended (the “Existing Employment Agreement”),
which sets forth the terms and conditions upon which the Employee is employed by
the Company and upon which the Company will compensate the Employee for his
services through December 31, 2016.
 
WHEREAS, the Company and the Employee desire to enter into a new employment
agreement which will set forth the terms and conditions upon which the Employee
shall be employed by the Company and upon which the Company shall compensate the
Employee for his services effective as of January 1, 2017.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1. EMPLOYMENT; TERM
 
1.1 The Company will employ the Employee in its business, and the Employee will
work for the Company therein, as its President, Chairman of the Board, Chief
Executive Officer and Chief Investment Officer for a term commencing as of
January 1, 2017 (the “Effective Date”) and terminating on December 31, 2019 (the
“Expiration Date”), subject to earlier termination as hereinafter provided (the
employment period, as earlier terminated as provided for herein, being referred
to as the “Term”).
 
1.2 Upon the expiration of the Term or the termination of the Employee’s
employment with the Company for any reason whatsoever, whether during or
following the Term, he shall be deemed to have resigned all of his positions as
an employee, officer and director of the Company and of each and every
subsidiary thereof.
 
2. DUTIES
 
2.1 During the Term, the Employee shall serve as the Company’s President,
Chairman of the Board, Chief Executive Officer and Chief Investment Officer and
shall perform duties of an executive character consisting of administrative and
managerial responsibilities on behalf of the Company of the type and nature
heretofore assigned to the Employee and such further duties of an executive
character as shall, from time to time, be delegated or assigned to him by the
Board of Directors of the Company (the “Board”) consistent with the Employee’s
position.
 
3. DEVOTION OF TIME
 
3.1 During the Term, the Employee shall expend all of his working time for the
Company, shall devote his best efforts, energy and skill to the services of the
Company and the promotion of its interests and shall not take part in activities
detrimental to the best interests of the Company.  Notwithstanding the
foregoing, during the term of the Employment Agreement between Kingstone
Companies, Inc. (“KINS”) and the Employee, dated as of January 20, 2017 (the
“KINS Employment Agreement”), the Employee shall be entitled to devote such time
as is necessary to the fulfillment of his duties and responsibilities as
President, Chief Executive Officer and Chairman of the Board of KINS.
 
3.2 The Employee shall be permitted to engage in the following activities: (a)
charity, social or civic work, (b) tend to personal financial and legal affairs,
(c) engage in any other business or business-related activity, and (d) subject
to the prior written consent of the Company (following Board approval), serve on
the Board of Directors of, or advisor to, other business organizations, in each
case (i.e., (a) through (d) above), provided that such activities do not
interfere or conflict with his full-time services to the Company.  
 
4. COMPENSATION
 
4.1 For all services to be rendered by the Employee during the Term, and in
consideration of the Employee’s representations and covenants set forth in this
Agreement, the Employee shall be entitled to receive from the Company
compensation as set forth in Sections 4.2 and 4.3 below.
 
4.2 During the Term, the Employee shall be entitled to receive a salary at the
following rates (the “Base Salary”): (a) through June 30, 2017, the Employee’s
Base Salary shall continue to be four hundred five thousand one hundred
sixty-eight dollars and ninety-two cents ($405,168.92) per annum; and (b)
effective as of each of July 1, 2017, 2018 and 2019, the Employee’s Base Salary
per annum shall be increased by five percent (5%). The Employee shall be
entitled to increases in the Base Salary and other potential additional
compensation as may be determined from time to time by the Board in its sole
discretion. All amounts due hereunder shall be payable in accordance with the
Company’s standard payroll practices.
 
4.3 For each fiscal year during the Term, the Employee shall also be entitled to
receive from the Company a bonus (the “Bonus”) pursuant to and in accordance
with the terms and conditions of the Company’s employee profit sharing plan.
 
 
1

 
 
5. REIMBURSEMENT OF EXPENSES
 
5.1 The Company shall pay directly, or reimburse the Employee for, all
reasonable and necessary expenses and disbursements incurred by the Employee for
and on behalf of the Company in the performance of his duties during the Term.
 
5.2 The Employee shall submit to the Company, not less than once in each
calendar month, reports of such expenses and disbursements in a form normally
used by the Company, and receipts with respect thereto, and the Company’s
obligations under Section 5.1 hereof shall be subject to compliance therewith.
The Company acknowledges that the Employee has complied with his obligations
under this Section 5.2 through December 31, 2016.
 
6. DISABILITY; INSURANCE
 
6.1 If, during the Term, the Employee, in the opinion of a majority of all of
the members of the Board (excluding the Employee if he is a member), as
confirmed by competent medical evidence, shall become physically or mentally
incapacitated to perform his duties for the Company hereunder (“Disabled”) for a
continuous period, then for the first twelve (12) months of such period he shall
receive his full salary (subject to the following sentence, the “Salary
Continuation Period”). In no event, however, shall the Employee be entitled to
receive any payments under this Section 6.1 beyond the expiration or termination
date of this Agreement. Effective with the date of his resumption of full
employment, the Employee shall be re-entitled to receive his full salary. If
such illness or other incapacity shall endure for a continuous period of at
least twelve (12) months or for at least two hundred fifty (250) business days
during any eighteen (18) month period, the Company shall have the right, by
written notice, to terminate the Employee’s employment hereunder as of a date
(not less than thirty (30) days after the date of the sending of such notice) to
be specified in such notice. The Employee agrees to submit himself for
appropriate medical examination to a physician of the Company’s designation as
necessary for purposes of this Section 6.1.
 
6.2 The obligations of the Company under this Article 6 may be satisfied, in
whole or in part, by payments to the Employee under a disability insurance
policy provided by the Company and/or KINS.
 
6.3 Notwithstanding the foregoing, in the event that, at the time of any
apparent incapacity, the Company has in effect a disability policy with respect
to the Employee, the Employee shall be considered Disabled for purposes of
Section 6.1 only if he is considered disabled for purposes of the policy.
 
6.4 In the event of the termination of the Employee’s employment based upon him
becoming Disabled, as liquidated damages, the Employee shall be entitled to
receive the Bonus compensation to which he is entitled until the expiration of
the Salary Continuation Period pursuant to Section 4.3 hereof (i.e., the
Termination Date shall be considered the last day of the Salary Continuation
Period). The amount to be paid to the Employee pursuant to this Section 6.4
shall constitute the sole and exclusive remedy of the Employee, and the Employee
shall not be entitled to any other or further compensation, rights or benefits
hereunder or otherwise, including pursuant to Article 11.
 
7. RESTRICTIVE COVENANTS
 
7.1 (a)            The services of the Employee are unique and extraordinary and
essential to the business of the Company, especially since the Employee shall
have access to the Company’s customer lists, producer lists, trade secrets and
other privileged and confidential information essential to the Company’s
business. Therefore, the Employee agrees that, if the term of his employment
hereunder shall expire or his employment shall at any time terminate for any
reason whatsoever, with or without Cause (as hereinafter defined) and with or
without Good Reason (as hereinafter defined), the Employee will not at any time
during the Restrictive Covenant Period (as hereinafter defined), without the
prior written consent of the Company, directly or indirectly, whether
individually or as a principal, officer, employee, partner, shareholder, member,
manager, director, agent of, or consultant or independent contractor to, any
person, corporation, limited liability company, partnership, limited partnership
or other entity (collectively, “Person”):
 
(i) within any state in which the Company has a license to operate on the date
on which the Employee ceases to be employed by the Company (the “Cessation
Date”), engage or participate in a business which, as of the Cessation Date, is
similar to or competitive with, directly or indirectly, a business in which the
Company is then engaged (“Competitive Business”), and shall not make any
investments in any such Competitive Business, except that the foregoing shall
not restrict the Employee from acquiring up to one percent (1%) of the
outstanding voting stock of any Competitive Business whose securities are listed
on a stock exchange or Nasdaq;
 
(ii) cause or seek to persuade any director, officer, employee, customer,
client, account, agent, producer, reinsurer or supplier of, or consultant or
independent contractor to, the Company, or others with whom the Company has a
business relationship (collectively, “Business Associates”), to discontinue or
materially modify the status, employment or relationship of such Person with the
Company, or to become employed in any activity similar to or competitive with
the activities of the Company; provided, however, that nothing in this section
shall restrict the Employee's ability to cause or seek to persuade his daughter,
Amanda Goldstein, to alter her relationship with the Company;
 
(iii) cause or seek to persuade any prospective customer, client, account or
other Business Associate of the Company (which at or about the Cessation Date
was then actively being solicited by the Company) to determine not to enter into
a business relationship with the Company or to materially modify its
contemplated business relationship;
 
(iv) hire, retain or associate in a business relationship with, directly or
indirectly, any director, officer or employee of the Company;
 
 
2

 
 
(v) solicit or cause or authorize to be solicited, or accept, for or on behalf
of him or any third party, any business from, or the entering into of a business
relationship with, (A) others who are, or were within one (l) year prior to the
Cessation Date, a customer, client, account or other Business Associate of the
Company, or (B) any prospective customer, client, account or other Business
Associate of the Company which at or about the Cessation Date was then actively
being solicited by the Company; or
 
The foregoing restrictions set forth in this Section 7.1(a) shall apply likewise
during the Term.
 
(vi) For purposes hereof, the term “Restrictive Covenant Period” shall mean the
eighteen (18) month period commencing with the Cessation Date; provided,
however, that, in the event that the Employee’s employment is terminated by the
Company without Cause or by the Employee for Good Reason, the term “Restrictive
Covenant Period” shall mean the shorter of (i) the twelve (12) month period
commencing with the Cessation Date and (ii) the period commencing with the
Cessation Date and ending on the Expiration Date.
 
7.2 The Employee agrees to disclose promptly in writing to the Board all ideas,
processes, methods, devices, business concepts, inventions, improvements,
discoveries, know-how and other creative achievements (hereinafter referred to
collectively as “discoveries”), whether or not the same or any part thereof is
capable of being patented, trademarked, copyrighted, or otherwise protected,
which the Employee, while employed by the Company, conceives, makes, develops,
acquires or reduces to practice, whether acting alone or with others and whether
during or after usual working hours, and which are related to the Company’s
business or interests, or are used or usable by the Company, or arise out of or
in connection with the duties performed by the Employee. The Employee hereby
transfers and assigns to the Company all right, title and interest in and to
such discoveries (whether conceived, made, developed, acquired or reduced to
practice on or prior to the Effective Date or during his employment with the
Company), including any and all domestic and foreign copyrights and patent and
trademark rights therein and any renewals thereof. On request of the Company,
the Employee will, without any additional compensation, from time to time
during, and after the expiration or termination of, the Term, execute such
further instruments (including, without limitation, applications for copyrights,
patents, trademarks and assignments thereof) and do all such other acts and
things as may be deemed necessary or desirable by the Company to protect and/or
enforce its right in respect of such discoveries. All expenses of filing or
prosecuting any patent, trademark or copyright application shall be borne by the
Company, but the Employee shall cooperate, at the Company’s expense, in filing
and/or prosecuting any such application.
 
7.3 (a)            The Employee represents that he has been informed that it is
the policy of the Company to maintain as secret all confidential information
relating to the Company, including, without limitation, any and all knowledge or
information with respect to secret or confidential methods, processes, plans,
materials, customer, producer and reinsurer lists or data, or with respect to
any other confidential or secret aspect of the Company’s activities, and further
acknowledges that such confidential information is of great value to the
Company. The Employee recognizes that, by reason of his employment with the
Company, he has acquired and will acquire confidential information as aforesaid.
The Employee confirms that it is reasonably necessary to protect the Company’s
goodwill, and, accordingly, hereby agrees that he will not, directly or
indirectly (except where authorized by the Board), at any time during the Term
or thereafter divulge to any Person, or use, or cause or authorize any Person to
use, any such confidential information.
 
(b) The Employee agrees that he will not, at any time, remove from the Company’s
premises any drawings, notebooks, software, data or other confidential
information relating to the business and procedures heretofore or hereafter
acquired, developed and/or used by the Company, except where necessary in the
fulfillment of his duties hereunder.
 
(c) The Employee agrees that, upon the expiration or termination of this
Agreement or the termination of his employment with the Company for any reason
whatsoever, he shall promptly deliver to the Company any and all drawings,
notebooks, software, data and other documents and material, including all copies
thereof, in his possession or under his control relating to any confidential
information or discoveries, or which is otherwise the property of the Company.
 
(d) For purposes hereof, the term “confidential information” shall mean all
information given to the Employee, directly or indirectly, by the Company and
all other information relating to the Company otherwise acquired by the Employee
during the course of his employment with the Company (whether on or prior to the
Effective Date or hereafter), other than information which (i) was in the public
domain at the time furnished to, or acquired by, the Employee, or (ii)
thereafter enters the public domain other than through disclosure, directly or
indirectly, by the Employee or others in violation of an agreement of
confidentiality or nondisclosure.
 
7.1 For purposes of this Article 7, the term “Company” shall mean and include
the Company and any and all subsidiaries and affiliated entities of the Company
in existence from time to time.
 
7.2 In connection with his agreement to the restrictions set forth in this
Article 7, the Employee acknowledges the benefits accorded to him pursuant to
the provisions of this Agreement, including, without limitation, the agreement
on the part of the Company to employ the Employee during the Term (subject to
the terms and conditions hereof). The Employee also acknowledges and agrees that
the covenants set forth in this Article 7 are reasonable and necessary in order
to protect and maintain the proprietary and other legitimate business interests
of the Company and that the enforcement thereof would not prevent the Employee
from earning a livelihood.
 
 
3

 
 
8. VACATIONS; LEAVE
 
8.1 The Employee shall be entitled to an aggregate of four (4) weeks vacation
time for each twelve (12) month period during the Term, the time and duration
thereof to be determined by mutual agreement between the Employee and the Board.
Any vacation time not used by the end of the Term shall be forfeited without
compensation. In addition, the Employee shall not be entitled to carry over or
use any vacation time that is unused as of the end of any twelve (12) month
period during the Term. Further, the Employee shall be entitled to the number of
sick, personal, family and other days off during each twelve (12) month period
of the Term as set forth in the Company’s employee handbook. The Employee
understands and agrees that the vacation time and sick, personal, family and
other days off for him are not in addition to these provided for in the KINS
Employment Agreement and shall be reduced by any such time and days taken as an
employee of KINS The Company acknowledges that the Employee has complied with
his obligations under this Section 8.1 through December 31, 2016.
 
9. PARTICIPATION IN EMPLOYEE BENEFIT PLANS; STOCK OPTIONS
 
9.1 The Employee shall be accorded the right to participate in and receive
benefits under and in accordance with the provisions of any pension, profit
sharing, insurance, medical and dental insurance or reimbursement (with spousal
coverage) or other plan or program of the Company or KICO, either in existence
as of the Effective Date or thereafter adopted for the benefit generally of its
executive employees. Additionally, in the event of termination of the Employee's
employment by the Company without Cause, or by the Employee for Good Reason, the
Company or KINS shall continue to provide to the Employee health, dental, and
vision insurance coverage at no cost to the Employee (with spousal coverage)
until the Expiration Date or such time as the Employee becomes eligible for
similar coverage, whichever is sooner.
 
9.2 In the event the Company elects to discontinue any existing life insurance
policy maintained on the Employee, or any other term life insurance policy
purchased by it during the Term, prior to any such discontinuance and/or in the
event the Employee’s employment with the Company ceases for any reason, the
Employee shall be offered the opportunity to have such policy transferred to him
without cost, it being understood that the Employee shall be responsible for the
payment of any and all premiums thereafter due.
 
10. SERVICE AS OFFICER AND DIRECTOR
 
10.1 During the Term, the Employee shall, if elected or appointed, serve as (a)
an officer of the Company and/or any subsidiaries of the Company in existence or
hereafter created or acquired and (b) a director of the Company and/or any such
subsidiaries of the Company in existence or hereafter created or acquired, in
each case without any additional compensation for such services, except that the
Employee is entitled to receive a fee for serving as a director of the Company
in the amount of $6,500 per annum. In the event the Company has in effect during
the Term a director and officer liability insurance policy, the Company will
include the Employee therein as a named insured.
 
11. EARLIER TERMINATION
 
11.1 The Employee’s employment hereunder (a) shall automatically terminate upon
his death, (b) may terminate at any time during the Term at the option of the
Company upon written notice to the Employee for Cause or without Cause, (c) may
terminate at any time during the Term at the option of the Employee upon written
notice to the Company for Good Reason or without Good Reason and (d) may
terminate at the option of the Company in the event the Employee becomes
Disabled, as provided for in Article 6.
 
11.2 As used in this Agreement, “Cause” shall mean (a) the Employee’s commission
of any act in the performance of his duties constituting common law fraud, a
felony or other gross malfeasance of duty, (b) the Employee’s commission of any
act involving moral turpitude which reasonably may have a material adverse
effect on the Company and its subsidiaries taken as a whole (“Material Adverse
Effect”), (c) any misrepresentation by the Employee (including, without
limitation, a breach of any representation set forth in Section 13.1 hereof)
which reasonably may have a Material Adverse Effect, (d) any breach of any
material covenant on the Employee’s part herein set forth (which breach, if
curable, is not cured by the Employee within thirty (30) days of the Employee’s
receipt of written notice thereof from the Company), or (e) the Employee’s
engagement in other intentional or grossly negligent misconduct which may
reasonably have a Material Adverse Effect. The parties agree that the term
“Material Adverse Effect” includes the loss or suspension of any license for the
Company or KINS to operate or any disqualification or suspension for the
Employee to serve as an officer or director thereof under applicable law.
 
11.3 As used in this Agreement, “Good Reason” shall mean (a) any breach of any
material covenant on the Company’s part (which breach, if curable, is not cured
by the Company within thirty (30) days of the Company’s receipt of written
notice thereof from the Employee), (b) a material diminution in the Employee’s
duties and responsibilities (other than following an event constituting Cause)
in his capacity as President, Chairman of the Board, Chief Executive Officer and
Chief Investment Officer of the Company, (c) a change in the Employee's current
reporting structure (other than following an event constituting Cause), (d) a
decrease in the compensation payable to the Employee from the compensation
payable pursuant to this Agreement, or (e) the relocation of the location of the
Company’s principal offices at which the Employee is to provide his services to
a location that is more than thirty (30) miles from Valley Stream, New York (it
being understood and agreed, however, that the Employee shall be required to
travel to Kingston, New York as often as is reasonably required for him to
perform his duties as President, Chief Executive Officer, Chairman of the Board
and Chief Investment Officer of the Company).
 
 
4

 
 
11.4 In the event of the termination of the Employee’s employment by the Company
for Cause or by the Employee without Good Reason, the Company shall have no
further obligations to the Employee, and the Employee shall be entitled to no
further compensation from the Company, except for any pro-rata amounts due to
the Employee at such date of termination, as provided for in Section 4.2 hereof,
and except, in the case of a termination of employment by the Employee without
Good Reason, for any Bonus amount for the completed fiscal year immediately
preceding the date of termination, as provided in Section 4.3 hereof. As an
illustration of the foregoing, in the event of a termination of employment by
the Employee without Good Reason on March 1, the Employee would be entitled to
receive the amount payable to him pursuant to Section 4.2 hereof to March 1 and
the amount, if any, payable to him pursuant to Section 4.3 hereof for the
immediately preceding fiscal year ended December 31. In the event of the
termination of the Employee’s employment by the Company for Cause or by the
Employee without Good Reason, the amount to be paid to the Employee pursuant to
this Section 11.4 shall constitute the sole and exclusive remedy of the
Employee, and the Employee shall not be entitled to any other or further
compensation, rights or benefits hereunder or otherwise.
 
11.5 In the event of the termination of the Employee’s employment by the Company
without Cause or by the Employee for Good Reason, as liquidated damages, the
Employee shall be entitled to receive (a) the compensation to which he would
have been entitled until the expiration of the Term pursuant to Section 4.2
hereof and (b) the Bonus compensation to which he is entitled to receive through
the expiration of the Term pursuant to Section 4.3 hereof. The compensation
payable pursuant to (a) above shall be payable to the Employee in accordance
with the Company’s standard payroll practices as if his employment had
continued. The amount to be paid to the Employee pursuant to this Section 11.5
shall constitute the sole and exclusive remedy of the Employee, and the Employee
shall not be entitled to any other or further compensation, rights or benefits
hereunder or otherwise.
 
11.6 In order to protect the Employee against the possible consequences and
uncertainties of a Change of Control of the Company and thereby induce the
Employee to remain in the employ of the Company, the Company agrees that:
 
(a) If, during the Term, the Employee’s employment is terminated within eighteen
(18) months subsequent to a Change of Control by the Company other than for
Cause or by the Employee for Good Reason, the Company shall pay to the Employee
an amount in cash equal to one and one-half (1.5) times the Base Salary (the
“Change of Control Payment”). The Change of Control Payment shall be payable in
one lump sum payment within ten (10) days following the date of termination of
employment. In addition, in such event, the Company (or KINS) shall continue to
pay for the Employee's health insurance premiums, including spousal coverage,
for the remainder of the Term. The Change of Control Payment shall be in lieu of
the amount payable to the Employee pursuant to Section 11.5 hereof; provided,
however, that the Employee may elect to receive the amount payable pursuant to
Section 11.5 hereof in lieu of the amount payable pursuant to this Section 11.6.
The amount to be paid to the Employee pursuant to this Section 11.6 shall
constitute the sole and exclusive remedy of the Employee, and the Employee shall
not be entitled to any other or further compensation, rights or benefits
hereunder or otherwise.
 
(b) As used in this Section 11.6, a “Change of Control” shall be deemed to have
occurred if:
 
(i) any “person” or “group of persons” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(other than the Employee or any “group of persons” that includes the Employee),
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
1934 Act), directly or indirectly, of securities of KINS representing more than
thirty-three and one-third percent (33-1/3%) of the then outstanding securities
of KINS having the right to vote on the election of directors (“Voting
Securities”), except that there shall be excluded from the calculation any
Voting Securities acquired from KINS with respect to which the Employee gave his
approval as a member of the Board of Directors of KINS (the “KINS Board”); or
 
(ii) any person or group of persons (other than persons whose Voting Securities
of KINS would be excluded under clause (i) above) becomes the beneficial owner,
directly or indirectly, of securities representing a majority of the then
outstanding securities of the Company having the right to vote on the election
of directors; or
 
(iii) when individuals who, as of the date hereof, constitute the KINS Board
(the “Incumbent KINS Board”) cease for any reason to constitute at least a
majority of the KINS Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the stockholders of KINS, was approved by a vote of at least a
majority of the directors then comprising the Incumbent KINS Board shall be
considered as though such individual were a member of the Incumbent KINS Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
KINS Board; or
 
(iv) KINS consummates (A) a reorganization, merger or consolidation of KINS,
with respect to which in each case all or substantially all of the Persons who
were the beneficial owners of the Voting Securities of KINS immediately prior to
such reorganization, merger or consolidation do not, following such
reorganization, merger or consolidation, beneficially own, directly and
indirectly, more than 50% of the then combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other Person resulting from such reorganization,
merger of consolidation; or
 
(v) the Company consummates a reorganization, merger or consolidation of the
Company, with respect to which in each case KINS does not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of the then combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other Person resulting from such reorganization,
merger or consolidation; or
 
 
5

 
 
(vi) the Company or KINS consummates the sale or other disposition of all or
substantially all of the assets of the Company or KINS.
 
Notwithstanding the foregoing, no transaction or event shall constitute a Change
of Control hereunder unless such transaction or event also constitutes a change
in ownership or effective control of the Company or KINS within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(v) or (vi)(A)(2).
 
11.1 In the event of the death of the Employee during the Term, as liquidated
damages, the Employee’s estate (the “Estate”) shall be entitled to receive (a)
the Base Salary to which the Employee is entitled until the date of death of the
Employee pursuant to Section 4.2; and (b) the Bonus compensation to which the
Employee is entitled through the date of death (i.e., the Termination Date shall
be considered the date of death). The amount to be paid to the Estate pursuant
to this Section 11.7 shall constitute the sole and exclusive remedy of the
Estate and any beneficiaries thereof, and neither the Estate nor any
beneficiaries thereof shall be entitled to any other or further compensation,
rights or benefits hereunder or otherwise, including pursuant this to Article
11.
 
11.2 The termination or expiration of this Agreement shall not affect the
continuing operation and effect of Article 7 hereof, which shall continue in
full force and effect according to its terms. In addition, the termination or
expiration of this Agreement will not result in a termination or waiver of any
rights and remedies that the Company may have under this Agreement and
applicable law.
 
12. INJUNCTIVE RELIEF; REMEDIES
 
12.1 The Employee acknowledges and agrees that, in the event he shall violate or
threaten to violate any of the restrictions of Article 3 or 7 hereof, the
Company will be without an adequate remedy at law and will therefore be entitled
to enforce such restrictions by temporary or permanent injunctive or mandatory
relief in any court of competent jurisdiction without the necessity of proving
monetary damages.
 
12.2 The Employee agrees further that the Company shall have the following
additional rights and remedies:
 
(i) the right and remedy to require the Employee to account for and pay over to
the Company all monies and other consideration derived or received by him as the
result of any transactions determined by an arbitrator or a court of competent
jurisdiction to be a breach of any of the provisions of Section 7.1, and the
Employee hereby agrees to account for and pay over such monies and other
consideration to the Company; and
 
(ii) the right to recover attorneys’ fees incurred in any action or proceeding
in which it seeks to enforce its rights under Article 7 hereof and is successful
on any grounds; provided, however, that, in the event the Employee is the
prevailing party in any such action or proceeding, the Company will pay to the
Employee all reasonable attorneys’ fees and costs incurred by the Employee in
defending such action or proceeding.
 
12.3 Each of the rights and remedies enumerated above shall be independent of
the other, and shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity.
 
12.4 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Section 7.1 upon the courts of any jurisdiction within
the geographical scope of such covenants (a “Jurisdiction”). In the event that
the courts of any one or more of such Jurisdictions shall hold such covenants
unenforceable by reason of the breadth of their scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other Jurisdiction, as to breaches of such covenants in such other respective
Jurisdictions, the above covenants as they relate to each Jurisdiction being,
for this purpose, severable into diverse and independent covenants.
 
 
6

 
 
13. NO RESTRICTIONS
 
13.1 The Employee hereby represents that neither the execution of this Agreement
nor his performance hereunder will (a) violate, conflict with or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under the terms,
conditions or provisions of any contract, agreement or other instrument or
obligation to which the Employee is a party, or by which he may be bound, or (b)
violate any order, judgment, writ, injunction or decree applicable to the
Employee. In the event of a breach hereof, in addition to the Company’s right to
terminate this Agreement, the Employee shall indemnify the Company and hold it
harmless from and against any and all claims, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) incurred or suffered in
connection with or as a result of the Company’s entering into this Agreement or
employing the Employee hereunder.
 
14. ARBITRATION
 
14.1 Except with regard to Section 12.1 hereof and any other matters that are
not a proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association. The
arbitration proceeding shall take place at a mutually agreeable location in
Nassau County, New York or such other location as agreed to by the parties.
 
14.2 The award rendered by the arbitrator shall be final, binding and
conclusive, shall be specifically enforceable, and judgment may be entered upon
it in accordance with applicable law in an appropriate court in the State of New
York, with no right of appeal therefrom.
 
14.3 Each party shall pay its or his own expenses of arbitration, and the
expenses of the arbitrator and the arbitration proceeding shall be equally
shared; provided, however, that, if, in the opinion of the arbitrator (or a
majority of the arbitrators if more than one), any claim or defense was
unreasonable, the arbitrator(s) may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrator(s) and the arbitration proceeding against
the party raising such unreasonable claim or defense; provided, further, that,
if the arbitration proceeding relates to the issue of Cause for termination of
employment, (a) if, in the opinion of the arbitrator (or a majority of the
arbitrators if more than one), Cause existed, the arbitrator(s) shall assess, as
part of their award, all of the arbitration expenses of the Company (including
reasonable attorneys’ fees) and of the arbitrator(s) and the arbitration
proceeding against the Employee or (b) if, in the opinion of the arbitrator (or
a majority of the arbitrators if more than one), Cause did not exist, the
arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Employee (including reasonable attorneys’ fees) and of the
arbitrator(s) and the arbitration proceeding against the Company.
 
15. CODE SECTIONS 409A, 280G AND 4999.
 
15.1 The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (together with the regulations
and guidance promulgated thereunder, “Code Section 409A”), and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the parties hereto of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Code Section 409A as a result of
the Company’s compliance with the terms of this Agreement.
 
15.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.” If the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Employee, and (ii) the date of the Employee’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 15.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.
 
15.3 All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Employee (provided that if any such
reimbursements constitute taxable income to the Employee, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.
 
15.4 For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty (60) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
 
 
7

 
 
15.5 In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.
 
15.6 Notwithstanding any other provisions of this Agreement to the contrary, in
the event that any payments or benefits received or to be received by the
Employee in connection with the Employee’s employment with the Company (or
termination thereof) would subject the Employee to the excise tax imposed under
Section 280G or 4999 of the Code (the “Excise Tax”), and, if the net-after tax
amount (taking into account all applicable taxes payable by the Employee,
including any Excise Tax) that the Employee would receive with respect to such
payments or benefits does not exceed the net-after tax amount the Employee would
receive if the amount of such payment and benefits were reduced to the maximum
amount which could otherwise be payable to the Employee without the imposition
of the Excise Tax, then, to the extent necessary to eliminate the imposition of
the Excise Tax, (i) such cash payments and benefits shall first be reduced (if
necessary, to zero) and (ii) all other non-cash payments and benefits shall next
be reduced. The determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Company by
independent accountants or benefits consultants selected by the Company, and the
Employee shall have the right to review such determination.
 
16. ASSIGNMENT
 
16.1 This Agreement, as it relates to the employment of the Employee, is a
personal contract and the rights and interests of the Employee hereunder may not
be sold, transferred, assigned, pledged or hypothecated.
 
17. NOTICES
 
17.1 Any notice required or permitted to be given pursuant to this Agreement
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or courier, e-mail, or fax as follows:
 
If to the Employee:
 
P.O. Box 450
Hewlett, New York 11557
bgoldstein@kingstonecompanies.com
Fax Number: (516) 374-4484
 
with a copy to:
 
Dentons US LLP
1201 Avenue of the Americas
New York, New York 10020-1089
Attention: Brian S. Cousin, Esq.
Brian.Cousin@Dentons.com
Fax Number: (212) 768-6800
 
 
8

 
 
If to the Company:
 
c/o Victor Brodsky
Chairman, Compensation Committee
15 Joys Lane
Kingston, New York 12401
vbrodsky@kingstonecompanies.com
Fax Number: (845) 853-1890
 
with a copy to:
 
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention: Fred Skolnik, Esq.
fskolnik@certilmanbalin.com
Fax Number: (516) 296-7111
 
or at such other address as any party shall designate by notice to the other
party given in accordance with this Section 17.1.
 
18. GOVERNING LAW
 
18.1 This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in New York without regard to conflicts of laws
principles.
 
19. WAIVER OF BREACH; PARTIAL INVALIDITY
 
19.1 The waiver by either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. If any
provision, or part thereof, of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction or arbitrators, as the case may be, are
authorized to so reform such invalid or unenforceable provision, or part
thereof, so that it would be valid, legal and enforceable to the fullest extent
permitted by applicable law.
 
20. ENTIRE AGREEMENT; AMENDMENT
 
20.1 This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and there are no representations,
warranties or commitments except as set forth herein. This Agreement supersedes
all prior agreements, understandings, negotiations and discussions, whether
written or oral, of the parties hereto relating to the subject matter hereof,
including the Existing Employment Agreement, with regard to the Employee’s
employment with the Company effective as of January 1, 2017. This Agreement may
be amended, and any provision hereof waived, only by a writing executed by the
party sought to be charged. No amendment or waiver on the part of the Company
shall be valid unless approved by its Board.
 
 
9

 
 
21. COUNTERPARTS
 
21.1 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
 
22. FACSIMILE AND EMAIL SIGNATURES
 
22.1 Signatures hereon which are transmitted via facsimile or email shall be
deemed original signatures.
 
23. EXPENSES
 
23.1 In addition to the right to indemnification conferred in Article X of the
By-Laws of the Company, as amended (the “By-Laws”), the Employee shall have the
right to have his expenses (including reasonable attorneys’ fees) incurred in
defending any action or proceeding as to which the Employee is entitled to be
indemnified in advance of its final disposition advanced and paid promptly as
set forth below upon incurring such expenses; provided, however, that an
advancement of expenses incurred by the Employee shall be made only upon
delivery to the Company of an undertaking by the Employee to repay all amounts
so advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal that the Employee is not entitled to
be indemnified for such expenses under the By-Laws. The Company shall make
advance payments of such expenses (including reasonable attorneys' fees)
incurred within thirty (30) days of the Employee’s presentation of an invoice
for such expenses.
 
24. CONSTRUCTION
 
24.1 All references in this Agreement to “includes” and “including” shall be
construed to include the words “without limitation.
 
25. REPRESENTATION BY COUNSEL; INTERPRETATION
 
25.1 The Employee acknowledges that he has been represented by counsel, or has
been afforded the opportunity to be represented by counsel, in connection with
this Agreement. Accordingly, any rule of law or any legal decision that would
require the interpretation of any claimed ambiguities in this Agreement against
the party that drafted it has no application and is expressly waived by the
Employee. The provisions of this Agreement shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
 
26. HEADINGS
 
26.1 The headings and captions under articles and sections of this Agreement are
for convenience of reference only and do not in any way modify, interpret or
construe the intent of the parties or affect any of the provisions of this
Agreement.
 
[Remainder of page intentionally left blank. Signature page follows.]
 


10

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year above written.
 
KINGSTONE INSURANCE COMPANY
 
 
By:                                                                 
      Victor J. Brodsky
       Chief Financial Officer
 
 
 
Barry B. Goldstein
 
 
11
